DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection.
Claims 1-5 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 line 3 recites “unevenly supplying a resin made of […] and a resin made of […] into a resin feed hopper”. There is no defined proportions between the two resins, thus it is unclear how one of ordinary skill in the art would ascertain with particularity how much of each of the two resins are to be supplied. A review of Table 1 on page 8 of the Pre-Grant Publication of the instant application shows that 12 experimental batches were made, along with 4 comparative batches, and in all 16 batches the ratio between the two resin was precisely known. Yet the claim does not recite a proportion. The claim appears to be unlimited to all proportions except to one in which the ratio is 50:50, because a 50:50 ratio would be an even supply, not an uneven supply. In a particular reading of the specification, the lack of blending and pelletizing would lead to unevenness.  In more common usage, as discussed herein, anything outside of a 50:50 ratio is uneven.  The claims as written do not differentiate between these two potentially conflicting interpretations. Thus the claim is unclear and therefore indefinite.

Allowable Subject Matter
Claims 1-3 and 5 are allowable.
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Independent Claim 1 indicates allowable subject matter because the recited claim limitations for the modified ethylene-vinyl alcohol copolymer fiber having a crystallinity of 25% to 50%, when taken with the claim as a whole, have not been shown or reasonably suggested by the prior art. Dependent Claims 2-3 and 5 are indicated allowable as depending from an indicated-allowable base claim. 
A close prior art reference here made of record Tai et al. (JP2004162189A) disclose all of the limitations of Claim 1 except for the crystallinity limitation recited above. The Examiner notes the EVOH copolymer fiber of Tai et al. is made by a materially different process than the instant fiber and therefore it cannot be inferred that the crystallinity of the reference fiber and the instant fiber will be in a similar range.
A close prior art reference here made of record Nakazawa et al. (US 2015/0152256 A1) disclose most of the limitations of Claim 1 except for the crystallinity limitation recited above. The Examiner notes the EVOH copolymer fiber of Nakazawa et al. is made by a materially different process than the instant fiber and therefore it cannot be inferred that the crystallinity of the reference fiber and the instant fiber will be in a similar range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743